 Case 1:17-cr-00151-MAC-KFG Document 139 Filed 11/27/19 Page 1 of 8 PageID #: 825


AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case


                                        United States District Court
                                                                            for the
                                                              Eastern District of Texas

                   United States of America )
                                  v.                                  )
                  Mohamed Ibrahim Ahmed ) Case No. 1:17cr151
                                                                                  )
                              Defendant )


                      SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To: George Gutierrez




        YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.

Place of Appearance:           U.S. District Court                                    Courtroom No.:
                                                                                                       3
                               300 Willow                                             Date and Time:
                               Beaumont, TX 77701                                                      12/09/2019 9:00 am

          You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable):




          (SEAL)

Date: 11/27/19




The name, address, e-mail, and telephone number of the attorney representing (name of party)
                                                     , who requests this subpoena, are:
  Case 1:17-cr-00151-MAC-KFG Document 139 Filed 11/27/19 Page 2 of 8 PageID #: 826


AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case (Page 2)

Case No. 1:17cr151

                                                                PROOF OF SERVICE

          This subpoena for (name of individ al and title, if any)
was received by me on (date)


              I served the subpoena by delivering a copy to the named person as follows:


                                                                                      on (date) ; or

              I returned the subpoena unexecuted because:



          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day s attendance, and the mileage allowed by law, in the amount of

          $                                .


My fees are $ for travel and $ for services, for a total of $ q.OO



          I declare under penalty of perjury that this information is true.



Date:
                                                                                             Serve)- 's signat e




                                                                                           Printed name and title




                                                                                             Server s address


Additional information regarding attempted service, etc:
 Case 1:17-cr-00151-MAC-KFG Document 139 Filed 11/27/19 Page 3 of 8 PageID #: 827


AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case


                                        United States District Court
                                                                            for the
                                                             Eastern District of Texas

                   United States of America )
                                  v                                   )
                  Mohamed Ibrahim Ahmed ) Case No. 1:17cr151
                                                                                  )
                              Defendant )


                      SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To: Jennifer Dent




        YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testily in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.

Place of Appearance:           U.S. District Court                                    Courtroom No.:
                                                                                                       3
                               300 Willow                                             Date and Time:
                               Beaumont, TX 77701                                                      12/09/2019 9:00 am

          You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable)'.




          (SEAL)

Date: 11/27/19




The name, address, e-mail, and telephone number of the attorney representing (name of party)
                                                      , who requests this subpoena, are:
 Case 1:17-cr-00151-MAC-KFG Document 139 Filed 11/27/19 Page 4 of 8 PageID #: 828


AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case (Page 2)

Case No. 1:17cr151

                                                                PROOF OF SERVICE

          This subpoena for (name of individual and title, if any)
was received by me on (date)


               I served the subpoena by delivering a copy to the named person as follows:


                                                                                      on (date) ; or

               I returned the subpoena unexecuted because:



          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day s attendance, and the mileage allowed by law, in the amount of

          $                                .


My fees are $ for travel and $ for services, for a total of $ q.OO



          I declare under penalty of perjury that this information is true.



Date:
                                                                                             Server's signature




                                                                                           Printed name and title




                                                                                             Server s addr ss


Additional information regarding attempted service, etc:
 Case 1:17-cr-00151-MAC-KFG Document 139 Filed 11/27/19 Page 5 of 8 PageID #: 829


AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case


                                        United States District Court
                                                                           for the
                                                             Eastern District of Texas

                   United States of America )
                                  v.                                  )
                  Mohamed Ibrahim Ahmed ) Case No. 1:17cr151
                                                                                  )
                              Defendant )


                      SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To: Tracy Masington




        YOU ARE COMMANDED to appear in t e United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.

Place of Appearance:           U.S. District Court                                    Courtroom No.:
                                                                                                       3
                               300 Willow                                             Date and Time:
                               Beaumont, TX 77701                                                      12/09/2019 9:00 am

          You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable)'.




          (SEAL)

Date: 11/27/19




The name, address, e-mail, and telephone number of the attorney representing (name of party)
                                                      , who requests this subpoena, are:
 Case 1:17-cr-00151-MAC-KFG Document 139 Filed 11/27/19 Page 6 of 8 PageID #: 830


AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case (Page 2)


Case No. 1:17cr151

                                                                PROOF OF SERVICE

          This subpoena for (name of individual and tide, if any)
was received by me on (date)


          D I served the subpoena by delivering a copy to the named person as follows:


                                                                                      on (date) ; or

              I returned the subpoena unexecuted because:



          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day s attendance, and the mileage allowed by law, in the amount of

          $                                .


My fees are $ for travel and $ for services, for a total of $ q.OO



          I declare under penalty of perjury that this information is true.



Date:
                                                                                             Seiyer's signature




                                                                                           Printed name and title




                                                                                             Serve 's address


Additional information regarding attempted service, etc:
 Case 1:17-cr-00151-MAC-KFG Document 139 Filed 11/27/19 Page 7 of 8 PageID #: 831


AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case


                                        United States District Court
                                                                           for the
                                                             Eastern District of Texas

                   United States of America )
                                  v.                                  )
                  Mohamed Ibrahim Ahmed ) Case No. 1:17cr151
                                                                                  )
                              Defendant )


                      SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To: Ian Wharton




        YOU ARE COMMA DED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.

Place of Appearance: U.S. District Court                                              Courtroom No.:
                                                                                                       3
                               300 Willow                                             Date and Time:
                               Beaumont, TX 77701                                                      12/09/2019 9:00 am

           You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable)'.




The name, address, e-mail, and telephone number of the attorney representing (name of party)
                                                      , who requests this subpoena, are:
 Case 1:17-cr-00151-MAC-KFG Document 139 Filed 11/27/19 Page 8 of 8 PageID #: 832


AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case (Page 2)

Case No. 1:17cr151

                                                                PROOF OF SERVICE

          This subpoena for (name of individual and title, if any)
was received by me on (date)


               I served the subpoena by delivering a copy to the named person as follows:


                                                                                      on (date) ; or

          O I returned the subpoena unexecuted because:



          Unless the sub oena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day s attendance, and the mileage allowed by law, in the amount of

          $                                .


My fees are $ for travel and $ for services, for a total of $ q.OO



          I declare under penalty of perjury that this information is true.



Date:
                                                                                             Seiyer's signatu e




                                                                                           Printed name and title




                                                                                             Server's address


Additional information regarding attem ted service, etc:
